Order unanimously reversed on the law and the facts and motion granted to the extent of directing the production by the board of elections and county board of canvassers of all protested, blank or void ballots and a recount and recanvass thereof, upon condition that the petitioner shall deposit with the board of elections the sum of ten dollars for each election district for which recanvass and recount is desired, to cover any expense incurred. Honorable Joseph I. Green, official referee, is designated to conduct such recount and recanvass and to report thereon forthwith to the court at Special Term, Part I thereof. No opinion. Settle order on notice. Present — Martin, P. J., Townley, Untermyer, Cohn and Callahan, JJ.